Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2018

                                     No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellants

                                               v.

                       ELEPHANT INSURANCE COMPANY, LLC,
                                    Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI14055
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        The notification of late record filed by the court reporter responsible for preparing the
reporter’s record in this appeal is NOTED. The reporter’s record must be filed no later than July
13, 2018.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court